Citation Nr: 9927726	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected bilateral hearing loss.

2.  Entitlement to a rating in excess of 50 percent for 
service-connected sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to April 
1997.

This appeal arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The January 1998 rating decision on appeal granted the 
veteran's request for service connection for a bilateral 
hearing loss, assigning a noncompensable rating, and a May 
13, 1997 effective date, and for a sleep apnea syndrome, also 
assigning a noncompensable rating and a May 13, 1997 
effective date.  In March 1999, during the pendency of this 
appeal, the RO increased the ratings for a bilateral hearing 
loss to 10 percent disabling, effective February 3, 1997, and 
for a sleep apnea syndrome, to 50 percent disabling, 
effective February 3, 1997.  Inasmuch as the grants of 10 and 
50 percent ratings are not the maximum benefits for these 
disabilities under the rating schedule, and as the veteran 
has not expressly indicated that he wishes to limit his 
appeal to those particular ratings, the claims for ratings in 
excess of 10 and 50 percent, respectively, for those 
disabilities, remain in controversy, and hence, are viable 
issues for appellate consideration by the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).


REMAND

Initially, the Board finds the veteran's evaluation claims 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Having 
submitted well grounded claims, VA has a duty to assist the 
veteran in their development.  See 38 U.S.C.A. § 5107(b).  
This duty has not yet been fully met, and this case, 
therefore, is not ready for appellate disposition for the 
reasons that follow.

A review of the claims file reveals the veteran, on a VA Form 
21-4138 Statement in Support of Claim, requested both a 
hearing at the RO before a Hearing Office, and, "[i]f a 
favorable decision is not rendered from the local hearing," 
a video conference hearing before a Member of the Board.  An 
RO hearing was held in January 1999.  In July 1999 the RO 
sent the veteran a letter informing him he had been scheduled 
for a video conference hearing before a Member of the Board 
on July 22, 1999, at the Cleveland RO.  That letter also 
informed the veteran that, by accepting a video hearing, he 
must give up ("waive") his right under 38 C.F.R. § 20.700 
(1998), to an "in-person" Board hearing.  It also informed 
the veteran that, if he preferred not to give up that right, 
the video conference hearing would be canceled, and he would 
be kept on the schedule for a future Travel Board hearing.  
That letter indicated that, if the veteran wished to accept 
the video conference hearing, he must notify the RO by 
signing the form, and returning it in the envelope provided 
for that purpose.  It also indicated that if no response was 
received by July 12, 1999, the video conference hearing would 
be canceled and he would be kept on the schedule for a future 
Travel Board hearing.  A review of the file does not reveal a 
signed form was returned to the RO.  Evidence in the file 
indicates the veteran failed to appear for that hearing.  The 
evidence also indicates no notification in writing has been 
associated with the case stating the veteran wanted to cancel 
the video conference hearing.

As the option to hold a video conference hearing in lieu of 
an in-person hearing requires an affirmative waiver by the 
veteran of his right to an in-person hearing, and as there is 
no indication in the record that the veteran affirmatively 
waived his right to an in-person hearing, the Board concludes 
that the veteran must still be scheduled for an in-person 
Travel Board hearing.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 19.75, 19.76, 20.704 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board 
sitting at the RO.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the Travel Board hearing, and a copy of 
the notification letter should be 
associated with the claims file.

The purpose of this remand is to accord the veteran due 
process of law and provide him an opportunity for a Travel 
Board hearing.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate disposition of 
the issues on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


